RESPONSE TO AMENDMENT

Claims 1, 2, 5-16, 27, and 28 are pending in the application.  Claims 3, 4, and 17-26 have been canceled.  Claims 27 and 28 are newly added.
Amendments to the claims, filed December 14, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claims 15 and 16, made of record in the office action mailed September 30, 2020, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed December 14, 2020.
	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 6, 8, 11-13, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pat. Pub. 2012/0237756) in view of Stuart (U.S. 2010/0186870).
Regarding claims 1, 5, and 27, Lee teaches a gypsum board (Abstract) comprising: (a) a set gypsum core disposed between two cover sheets (Paragraph [0003]); (b) the set gypsum core comprising a gypsum crystal matrix (Paragraph [0004]) formed from at least water, stucco, and a foam (Abstract, Paragraph [0025]); wherein: the foam is generated prior to mixing into a gypsum forming the core by inserting air into a foaming agent (Abstract) comprising at least one Paragraph [0033]), and an alkoxylated fatty alcohol (coalescing agent, Abstract; Paragraph [0047]), wherein the fatty alcohol is selected from the group consisting of octanol, decanol, undecanol, nonanol, dodecanol, or any combination thereof (C6-C10, Paragraph [0047]).
Stuart shows that ethoxylated alcohols and fatty alcohols are equivalent materials in the art for as wetting agents/surfactants (Paragraph [0014]) in gypsum board compositions (Abstract; Paragraph [0049]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a fatty alcohol for an ethoxylated alcohol.
Additionally, Lee in view of Stuart teaches wherein the fatty alcohol is present in an amount of from about 0.0001% to about 0.03% by weight of the stucco (0.012-0.037%; 0.10-0.25 lbs/msf coalescing agent, Paragraph [0052]; 674-843 lbs/msf calcined gypsum (stucco), Paragraph [0028]).
Regarding claim 2, Lee teaches wherein the board has a nail pull resistance of at least about 68 lbs of force when formed at a nominal thickness of one-half inch (96 lbf, Table I, Paragraph [0068]).  While Lee does not teach the nail pull resistance is measured according to ASTM C473-10, Method B, one of ordinary skill in the art would have expected the same or similar results when measured according to ASTM C473-10, Method B.
Regarding claim 6, Lee teaches wherein the foaming agent is present in an amount of from about 0.01% to about 0.1% by weight of the stucco (0.06-0.13%; 0.5-0.9 lbs/msf foaming agent, Paragraph [0035]; 674-843 lbs/msf calcined gypsum (stucco), Paragraph [0028]).
Paragraph [0053]; Table II).  The starch in Lee would inherently increase the strength of the board compared to the same board prepared without the starch.
	Regarding claims 11-13, Lee teaches wherein the gypsum crystal matrix has a pore size distribution comprising voids having an average void diameter of at least about 100 microns, at least about 150 microns, and at least about 200 microns, respectively (300-600 microns, Paragraph [0058]).
	Regarding claim 16, Lee teaches wherein the gypsum crystal matrix has a pore size distribution comprising air voids (Paragraph [0058]), wherein the air void size having greatest frequency is a diameter of at least about 100 microns (300-600 microns, Paragraph [0058]; the bubbles are air bubbles and therefore, air voids, Paragraph [0005]).

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Pat. Pub. 2012/0207989) in view of Lee (U.S. Pat. Pub. 2012/0237756) and Stuart (U.S. 2010/0186870).
Regarding claim 1, Xu teaches a gypsum board comprising (Paragraph [0002]): (a) a set gypsum core disposed between two cover sheets (Paragraph [0002]); (b) the set gypsum core comprising a gypsum crystal matrix (Paragraph [0060]) formed from at least water, stucco, and a foam (Paragraphs [0024]-[0025]); wherein: the foam is formed from a foaming agent comprising at least one alkyl sulfate and at least one alkyl ether sulfate (Paragraph [0057]; U.S. 5,714,001, to Savoly, incorporated by reference).

Lee teaches a gypsum board (Abstract) comprising: (a) a set gypsum core disposed between two cover sheets (Paragraph [0003]); (b) the set gypsum core comprising a gypsum crystal matrix (Paragraph [0004]) formed from at least water, stucco, and a foam (Abstract, Paragraph [0025]); wherein: the foam is generated prior to mixing into a gypsum forming the core by inserting air into a foaming agent (Abstract) comprising at least one alkyl sulfate and at least one alkyl ether sulfate (Paragraph [0033]), and an alkoxylated fatty alcohol (coalescing agent, Abstract; Paragraph [0047]), wherein the fatty alcohol is selected from the group consisting of octanol, decanol, undecanol, nonanol, dodecanol, or any combination thereof (C6-C10, Paragraph [0047]).  Lee teaches the coalescing agent helps stabilize the resulting bubbles until the gypsum matrix sets (Paragraph [0009]).  Additionally, Lee teaches the coalescing agent coalesces a plurality of small and partially joined bubbles imparted by the foaming agent to create larger and more discrete bubbles which leads to a more uniform and distinct bubble structure which lowers the bulk density of the gypsum layer for reduced weight of the gypsum board, while substantially maintaining or even improving strength of the gypsum board (Paragraph [0009]).
Xu and Lee both relate to gypsum boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam of Xu be further formed from a coalescing agent, such as an alkoxylated fatty alcohol, as taught by Lee in order to help stabilize the bubbles until the gypsum matrix sets.  One of ordinary skill in the art would have been motivated to have the foam 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam generated prior to mixing into a gypsum slurry forming the core by inserting air into the foaming agent as taught by Lee as a known method of forming a gypsum core.
Stuart shows that ethoxylated alcohols and fatty alcohols are equivalent materials in the art for as wetting agents/surfactants (Paragraph [0014]) in gypsum board compositions (Abstract; Paragraph [0049]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a fatty alcohol for an ethoxylated alcohol.
Regarding claim 2, Xu teaches wherein the board has a nail pull resistance according to ASTM C473-10, Method B of at least about 68 lbs of force when formed at a nominal thickness of one-half inch (minimum of 77 lbs of force, Paragraph [0006]).
Regarding claim 5, Lee in view of Stuart teaches wherein the fatty alcohol is present in an amount of from about 0.0001% to about 0.03% by weight of the stucco (0.012-0.037%; 0.10-0.25 lbs/msf coalescing agent, Paragraph [0052]; 674-843 lbs/msf calcined gypsum (stucco), Paragraph [0028]).
	Regarding claim 6, Xu teaches wherein the foaming agent is present in an amount of from about 0.01% to about 0.1% by weight of the stucco (Savoly, 0.01-0.03%, Col. 5, lines 17-21).
Paragraphs [0079]).
	Regarding claim 8, Xu teaches wherein the set gypsum core is further formed from a non-migrating starch that increases the strength of the board compared to the same board prepared without the starch (Paragraph [0053]).
	Regarding claim 9, Xu teaches wherein the set gypsum core is further formed from a polyphosphate (Paragraph [0050]).
	Regarding claim 10, Xu teaches wherein the board has a density of about 17 pcf to about 35 pcf (25-40 pcf, Paragraph [0027]).
Regarding claims 11-13, Lee teaches wherein the gypsum crystal matrix has a pore size distribution comprising voids having an average void diameter of at least about 100 microns, at least about 150 microns, and at least about 200 microns, respectively (300-600 microns, Paragraph [0058]).
	Regarding claim 16, Lee teaches wherein the gypsum crystal matrix has a pore size distribution comprising voids (Paragraph [0058]), wherein the air void size having greatest frequency is a diameter of at least about 100 microns (300-600 microns, Paragraph [0058]; the bubbles are air bubbles and therefore, air voids, Paragraph [0005]).

Claims 14, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Pat. Pub. 2012/0207989) in view of Lee (U.S. Pat. Pub. 2012/0237756) and Stuart (U.S. 2010/0186870) and further in view of Yu (U.S. Pat. Pub. 2007/0048490).
Xu, Lee, and Stuart are relied upon as discussed above.
 wherein the gypsum crystal matrix has a pore size distribution comprising voids having an average void diameter of less than about 100 microns and wherein the gypsum crystal matrix has a pore size distribution comprising air voids, wherein the air void size having greatest frequency is a diameter of about 100 microns or less, respectively.
Yu teaches a gypsum board (Abstract) comprising: (a) a set gypsum core disposed between two cover sheets (Abstract); (b) the set gypsum core comprising a gypsum crystal matrix (Abstract) formed from at least water, stucco, and a foam (Paragraphs [0011]).  Yu additionally teaches the set gypsum core has a total void volume of about 80% to about 92%, wherein at least 60% of the total void volume comprises air voids having an average diameter less than 100 microns (Paragraph [0009]) which captures a substantial amount of the small dust and other debris in the voids exposed on cutting, sawing, routing, snapping, nailing or screwing down, or drilling the boards so that dust generation is significantly reduced and does not become air-borne (Paragraph [0022]).
Xu, Lee, Stuart, and Yu all relate to gypsum boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the gypsum crystal matrix of Xu in view of Lee and Stuart have a pore size distribution comprising voids having an average void diameter of less than about 100 microns and wherein the air void size having greatest frequency is a diameter of about 100 microns or less, respectively, in order to capture a substantial amount of the small dust and other debris in the voids exposed on cutting, sawing, routing, snapping, nailing or screwing down, or drilling the boards.  One of ordinary skill in the art would have been motivated to have a pore size distribution comprising voids having an average void diameter of less than about 100 
Regarding claim 28, Xu teaches a gypsum board comprising (Paragraph [0002]): (a) a set gypsum core disposed between two cover sheets (Paragraph [0002]); (b) the set gypsum core comprising a gypsum crystal matrix (Paragraph [0060]) formed from at least water, stucco, and a foam (Paragraphs [0024]-[0025]); wherein: the foam is formed from a foaming agent comprising at least one alkyl sulfate and at least one alkyl ether sulfate (Paragraph [0057]; U.S. 5,714,001, to Savoly, incorporated by reference).
Xu fails to teach the foam is generated prior to mixing into a gypsum slurry forming the core by inserting air into the foaming agent and wherein the foam further comprises a fatty alcohol.
Lee teaches a gypsum board (Abstract) comprising: (a) a set gypsum core disposed between two cover sheets (Paragraph [0003]); (b) the set gypsum core comprising a gypsum crystal matrix (Paragraph [0004]) formed from at least water, stucco, and a foam (Abstract, Paragraph [0025]); wherein: the foam is generated prior to mixing into a gypsum forming the core by inserting air into a foaming agent (Abstract) comprising at least one alkyl sulfate and at least one alkyl ether sulfate (Paragraph [0033]), and an alkoxylated fatty alcohol (coalescing agent, Abstract; Paragraph [0047]), wherein the fatty alcohol is selected from the group consisting of octanol, decanol, undecanol, nonanol, dodecanol, or any combination thereof (C6-C10, Paragraph [0047]).  Lee teaches the coalescing agent helps stabilize the resulting bubbles until the gypsum matrix sets (Paragraph [0009]).  Additionally, Lee teaches the coalescing agent coalesces a plurality of small and partially joined bubbles imparted by the foaming agent to Paragraph [0009]).
Xu and Lee both relate to gypsum boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam of Xu be further formed from a coalescing agent, such as an alkoxylated fatty alcohol, as taught by Lee in order to help stabilize the bubbles until the gypsum matrix sets.  One of ordinary skill in the art would have been motivated to have the foam be further formed from a coalescing agent, such as an alkoxylated fatty alcohol, in order to lower the bulk density of the gypsum layer, reducing the weight of the gypsum board, while substantially maintaining or even improving strength of the gypsum board.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam generated prior to mixing into a gypsum slurry forming the core by inserting air into the foaming agent as taught by Lee as a known method of forming a gypsum core.
Stuart shows that ethoxylated alcohols and fatty alcohols are equivalent materials in the art for as wetting agents/surfactants (Paragraph [0014]) in gypsum board compositions (Abstract; Paragraph [0049]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a fatty alcohol for an ethoxylated alcohol.
Additionally, Lee in view of Stuart teaches wherein the fatty alcohol is present in an amount of from about 0.0001% to about 0.03% by weight of the stucco (0.012-0.037%; 0.10-0.25 lbs/msf coalescing agent, Paragraph [0052]; 674-843 lbs/msf calcined gypsum (stucco), Paragraph [0028]).
Xu in view of Lee and Stuart fails to teach wherein the gypsum crystal matrix has a pore size distribution comprising air voids, wherein the air void size having greatest frequency is a diameter of about 100 microns or less.
Yu teaches a gypsum board (Abstract) comprising: (a) a set gypsum core disposed between two cover sheets (Abstract); (b) the set gypsum core comprising a gypsum crystal matrix (Abstract) formed from at least water, stucco, and a foam (Paragraphs [0011]).  Yu additionally teaches the set gypsum core has a total void volume of about 80% to about 92%, wherein at least 60% of the total void volume comprises air voids having an average diameter less than 100 microns (Paragraph [0009]) which captures a substantial amount of the small dust and other debris in the voids exposed on cutting, sawing, routing, snapping, nailing or screwing down, or drilling the boards so that dust generation is significantly reduced and does not become air-borne (Paragraph [0022]).
Xu, Lee, Stuart, and Yu all relate to gypsum boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the gypsum crystal matrix of Xu in view of Lee and Stuart have a pore size distribution comprising air voids wherein the air void size having greatest frequency is a diameter of about 100 microns or less in order to capture a substantial amount of the small dust and other debris in the voids exposed on cutting, sawing, routing, snapping, nailing or screwing down, or drilling the boards.  One of ordinary skill in the art would have been motivated to have a pore size distribution comprising air void wherein the air void size having greatest frequency is 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed December 14, 2020 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the Examiner is again contending that Lee teaches that the foam is “formed from a fatty alcohol” as recited in pending claim 1, thereby construing the phrase “formed from” to include further chemical modifications to the components as recited in pending claim 1.  Applicant additionally argues that a fatty alcohol is not an alkoxylated alcohol as taught by Lee.
However, Lee is not solely relied upon to teach the fatty alcohol as Stuart is relied to show the equivalency of ethoxylated alcohols and fatty alcohols in the art.  As discussed above, Stuart shows that ethoxylated alcohols and fatty alcohols are equivalent materials in the art for as wetting agents/surfactants (Paragraph [0014]) in gypsum board compositions (Abstract; Paragraph [0049]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a fatty alcohol for an ethoxylated alcohol.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Stuart, disclosing a variety of surfactants, lumps a wide variety of compounds together, but fails to mention the recited octanol, decanol, undecandol, nonanol, or dodecanol.
6-C10 alkoxylated alcohol (Paragraph [0047]), as discussed above.  Since Stuart teaches ethoxylated alcohols and fatty alcohols are equivalent materials in the art, it would have been obvious to one of ordinary skill in the art to substitute a C6-C10 fatty alcohol for a C6-C10 alkoxylated alcohol.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Stuart discloses that the surfactants range from 0.001:100 to 10.0:100, but as recited, the claimed constituent is only the fatty alcohol, an ingredient of the surfactant not separately measured by Stuart, and/or not at the recited range.
Stuart is not relied upon to teach the amount of the fatty alcohol but only for the teaching of the equivalency of ethoxylated alcohol and fatty alcohol.  Therefore, Applicant’s arguments are unpersuasive.
Applicant argues that Stuart notes the unpredictability of such formulations: in that anionic wetting agents and/or surfactants were considered unsuitable due to the hardness of water used and the presence of ions in the wallboard system.  Applicant further argues that since Lee discloses that surfactants can include anionic types establishes a clear inconsistency in the art and supports Applicant’s position that taking statements of the cited references out of context to create broad brush generalization in a very unpredictable art does not establish a viable Section 103 rejection when those skilled in the art do not agree on the sue of particular ingredients.
However, this statement would just mean that Stuart teaches away from the use of anionic wetting agents and/or surfactants.  Alkoxylated fatty alcohols and fatty alcohols are not anionic nor does Xu teach the use of anionic wetting agents and/or surfactants.  Lee teaches that the surfactant used can be anionic, cationic, or nonionic (Paragraph [0032]).  As such, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                  /EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
March 12, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788